EXHIBIT 10.3

Form of

AWARD AGREEMENT

for

STOCK APPRECIATION RIGHTS

THIS AWARD AGREEMENT, effective as of October 10, 2008, is made by and between
RENTRAK CORPORATION, an Oregon corporation (“Corporation”), and [Name of
Employee], an employee of Corporation (“Employee”):

RECITALS

A. Corporation has adopted the Rentrak Corporation Stock Appreciation Rights
Plan (the “Plan”).

B. The Committee appointed to administer the Plan has determined that it would
be to the advantage and best interest of Corporation and its shareholders to
grant the Stock Appreciation Right Award (“SAR Award”) provided for in this
Agreement to Employee as an inducement to remain in the service of Corporation
and as an incentive for increased efforts during such service;

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement and
other good and valuable consideration, receipt of which is acknowledged, the
parties agree as follows:

 

1. AWARD OF SARs

1.1 Award of SARs. In consideration of Employee’s agreement to remain in the
employ of Corporation or its subsidiaries and for other good and valuable
consideration, effective as of the date of this Agreement, Corporation
irrevocably grants to Employee              SARs upon the terms and conditions
set forth in this Agreement and the Plan.

1.2 Initial Measurement Value. The Initial Measurement Value of each SAR shall
be $11.10, subject to adjustment as provided in Section 11 of the Plan.

1.3 Consideration to Corporation. In consideration of the granting of the SARs
by Corporation, Employee agrees to render faithful and efficient services to
Corporation or a subsidiary, with such duties and responsibilities as set forth
in Employee’s employment agreement with Corporation, if any. Nothing in this
Agreement or in the Plan confers upon Employee any right to continue in the
employ of Corporation or any subsidiary or will interfere with or restrict in
any way the rights of Corporation and its subsidiaries, which are expressly
reserved, to discharge Employee at any time for any reason whatsoever, with or
without cause, except as provided in Employee’s employment agreement with
Corporation, if any.

1.4 Adjustments in SAR. The Committee may make adjustments with respect to the
SAR Award in accordance with the provisions of Section 11 of the Plan.

 

2. VESTING AND SETTLEMENT

2.1 Vesting.

(a) Subject to Sections 2.1(b), 2.1(c), and 2.2, the SAR Award will vest if the
performance criteria set forth in Exhibit A are attained as of March 31, 2011.
The actual date of vesting will be the date the Committee determines such
criteria have been attained, which shall occur, if at all, no later than
June 15, 2011. The performance criteria relate to the period from April 1, 2009,
through March 31, 2011. The determination of whether the performance criteria
have been met will be made by the Committee in its sole discretion. For purposes
of this determination, the expense associated with the grant, vesting, and
settlement of nonqualified stock options and stock appreciation rights granted
on October 10, 2008, will not be included in the computation of operating
income. The Committee has the authority to make any appropriate adjustments,
determined in its sole discretion, to the performance criteria upon the
occurrence of a significant corporate event, including, but not limited to, the
acquisition of one or more businesses, the disposition of assets outside the
ordinary course of business, impairments of long-lived assets, the correction of
an accounting error, or restatement of Corporation’s financial statements.

 

1



--------------------------------------------------------------------------------

(b) No portion of the SAR Award which is unvested as of termination of
Employee’s employment with Corporation or a subsidiary will subsequently become
vested.

(c) Notwithstanding Section 2.1(a), the SAR Award will become fully and
immediately vested if an event occurs that constitutes a Change in Control of
Corporation before the SAR Award expires under Section 2.2.

2.2 Expiration of SAR Award. The SAR Award will expire on the first to occur of
the following events:

(a) The determination of the Committee that the performance criteria set forth
in Exhibit A have not been attained;

(b) On August 30, 2011, if the Final Measurement Value for each SAR does not
exceed the Initial Measurement Value; or

(c) Immediately upon termination of Employee’s employment with Corporation or a
subsidiary for Cause.

2.3 Change in Control. In the event of a Change in Control, the SAR Award will
be settled in accordance with Section 6.4 of the Plan.

2.4 Settlement. Unless otherwise provided in this Agreement, all vested SARs
that have not otherwise been terminated, forfeited, or settled will be settled
as follows:

(a) The Settlement Date will be August 30, 2011; and

(b) The Employee will receive payment of the full Settlement Value, less any
required withholding, no later than September 30, 2011.

 

3. OTHER PROVISIONS

3.1 SARs Not Transferable. Neither the SAR Award nor any interest or right
therein or part thereof may be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution, unless and
until such SAR Award has been settled. Neither the SAR Award nor any interest or
right in the SAR Award or part thereof will be liable for the debts, contracts
or engagements of Employee or his successors in interest or will be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof will be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.2 Notices. Any notice to be given under the terms of this Agreement to
Corporation must be addressed to Corporation in care of its Secretary, and any
notice to be given to Employee will be addressed to him at the address given
beneath his signature. By a notice given pursuant to this Section 3.2, either
party may designate a different address for notices to be given. Any notice
which is required to be given to Employee will, if Employee is then deceased, be
given to Employee’s personal representative if such representative has
previously informed Corporation of his status and address by written notice
under this Section 3.2. Any notice will be deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as pursuant to this Section, and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.3 Titles. Titles are provided in this Agreement for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

3.4 Construction. This Agreement will be administered, interpreted and enforced
under the internal laws of the State of Oregon without regard to conflicts of
laws thereof.

3.5 Definition of Terms. All capitalized terms used in this Agreement without
definition have the meanings ascribed to such terms in the Plan.

 

2



--------------------------------------------------------------------------------

RENTRAK CORPORATION By       Chief Executive Officer

 

   [Name of Employee] Address:      

Employee’s Taxpayer Identification Number:                     

 

3